Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to Application no.16/697,247.  All claims have been examined and are currently pending.
	Regarding claim 17’s language “A computer program product comprising: at least one computer readable storage medium”, Applicant’s pg pub [0097] discloses:
	[0097] The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD-ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing. A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dredze et al (8,433,705) in view of Jean Bolf et al (2009/0198668) in further view of Gangwani (2015/0220647).

Regarding claim 1 Dredze et al (8,433,705) teaches A computer-implemented method (col 1 l 47-48 computer implemented method; col 2 l. 14-16: system; col 2 l. 35-38: non-transitory computer readable storage medium) comprising: 
receiving a query search context for querying documents of a document set (col 1 l. 15-16, 52-53: initial search query; col 4 l. 60-67: database of documents; col 7 l. 7-9, l. 12: searching for documents); 
retrieving, by similar document search processing, a document subset of the document set, the document subset comprising documents of the document set most abstract generates a set of search results based on search query; col 7 l. 12; col 11 l. 1-5 search results); 
generating, via facet analysis processing, M candidate facets most-related to the query search context (abstract generates a set of candidate facets; col 7 l. 7-9:  In addition to the search terms in a query, a query may contain one or more facets that specify properties sought in the search results); 
identifying facets of the M candidate facets associated with the documents of the document subset (abstract candidate facets; where each of the candidate facets can be used to select a subset of the search results; col 5 l. 1-15: generate candidate facets, may present to user, ranking of the candidate facets; col 11 l. 18-22); 
classifying identified facets associated with the documents of the document subset into a positive facet set and a negative facet set based, at least in part, on extent of facet commonality across the documents of the document subset (abstract: ranks the candidate facets in accordance with selectivity of the candidate facets and selects a plurality of facets from among the candidate facets for presentation to the user. The selection is in accordance with the rankings of the candidate facets; 
col 12 l. 24-43: the candidate facets are ranked in accordance with both their selectivity and their facet characteristics). Each of the facet characteristics has some predictive value or utility in terms of predicting which candidate facets are more likely to be selected by users; In some embodiments, some facet characteristics are positively correlated with predicted utility of candidate facets, while other facet characteristics are negatively correlated with the predicted utility of candidate facets.;
col 13 l. 15-18: presentation facets, l. 26-30: candidate facets may be partitioned into distinct subsets; l. 31-40: organized into clusters…for presentation by type
facet characteristics three categories: col 15 l. 8-12; col 16 l. 20-24; col 16 l. 48-50  – different sets of facets that are related to search query and presented to user); and 
providing, at least in part, a listing of the documents of the document subset, the listing ‘presenting’ [highlighting] facets of the positive facet set in the documents of the document subset (abstract; col 10 l. 1-3; fig 7; col 14 l. 40 search results are displayed; col 7 l. 12 searching for documents on the internet
-where Dredze teaches a user query for searching documents, where query facets are searched to find candidate facets of documents to provide documents similar to user’s query).  
Dredze does not specifically teach where Jean Bolf teaches a search document, allowing for similar documents to be retrieved most similar to a search document (abstract; 2; 8; 23: facets; 36 search for related documents).
Dredze already teaches search queries for retrieving relevant documents and it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Jean Bolf for an improved system (and queries), to allow for relevant documents related to a specific document to also be found.

	Dredze teaches presenting sets of facets but does not specifically teach where Gangwani teaches highlighting facets (
[0015] A further object of the invention aids the user to identify and navigate to relevant information in search results using not just position but also colors and area allotted to results/clusters/topics/categories/facets. The invention uses different colors for different clusters/topics/categories/facets so as to make them easily distinguishable. Colors are used to indicate type of data: clusters/titles/documents/urls/etc. Size of the document/cluster and it's position both indicate ranking. Higher ranking clusters are allocated more area and hence show more documents. Also, higher ranking clusters are shown first and then low ranking ones. So, the user sees higher ranking clusters/facets first and also the snippet of higher ranking clusters/topics/categories/facets is larger. Even the documents shown in the snippet are ordered by rank, higher ranking documents shown first. Basically documents and clusters are sorted by rank, so top ranking documents and clusters would be shown first allowing for getting to relevant documents faster.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Gangwani and highlighting for an improved system to allow the user to more easily see the closest matched results.  Dredze already teaches presenting results in a way which allows the user to see the best results, and one could look to Gangwani to further improve upon focusing user’s attention to these results.
	

Regarding claim 2 Dredze teaches The computer-implemented method of claim 1, wherein the providing further comprises providing, at least in part, the listing of the documents of the document subset with facets of the negative facet set in the 
but does not specifically teach where Gangwani teaches highlighting facets differently.  
Rejected for similar rationale and reasoning as claim 1 where Gangwani can present facets of different sets in different colors

Regarding claim 3 Dredze teaches The computer-implemented method of claim 2, further comprising: 
identifying one or more facets of the M candidate facets associated with the search document of the query search context (abstract generates a set of candidate facets; col 7 l. 7-9; col 11 l. 18-22); and 
wherein the classifying comprises classifying identified facets into the positive facet set and the negative facet set based on extent of facet commonality across the search document and the documents of the document subset (col 5 l. 1-15
abstract: ranks the candidate facets in accordance with selectivity of the candidate facets and selects a plurality of facets from among the candidate facets for presentation to the user. The selection is in accordance with the rankings of the candidate facets; 
col 12 l. 24-43: the candidate facets are ranked in accordance with both their selectivity and their facet characteristics). Each of the facet characteristics has some predictive value or utility in terms of predicting which candidate facets are more likely to be selected by users; In some embodiments, some facet characteristics are positively correlated with predicted utility of candidate facets, while other facet characteristics are negatively correlated with the predicted utility of candidate facets.;
col 13 l. 15-18: presentation facets, l. 26-30: candidate facets may be partitioned into distinct subsets; l. 31-40: organized into clusters…for presentation by type
facet characteristics three categories: col 15 l. 8-12; col 16 l. 20-24; col 16 l. 48-50 ).  

Regarding claim 4 Dredze teaches The computer-implemented method of claim 3, wherein the classifying comprises classifying a facet of the identified facets into the positive facet set where the facet is associated with the search document and associated with one or more documents of the document subset, and classifying a facet of the identified facets into the negative facet set where that facet is only associated with the search document, or only associated with a document of the document subset (abstract; col 12 l. 24-43;
presentation facets: col 13 l. 15-18, l. 26-30, l. 31-40;
facet characteristics three categories: col 15 l. 8-12; col 16 l. 20-24; col 16 l. 48-50).  
Rejected for similar rationale and reasoning as claims 1,3


Regarding claim 5 Dredze teaches The computer-implemented method of claim 3, wherein the providing comprises displaying, at least in part, the documents of the document subset on a display for a user (fig 7; col 10 l. 9), and 
 
Rejected for similar rationale and reasoning as claims 1,2

Regarding claim 6 Dredze does not specifically teach where Gangwani teaches The computer-implemented method of claim 5, wherein the listing displayed comprises a highlight of facets of the positive facet set associated with the documents of the document subset using a first color, and a highlighting of facets of the negative facet set associated with the documents of the document subset using a second color.
Rejected for similar rationale and reasoning as claims 1 and 2
  
Regarding claim 7 Dredze teaches The computer-implemented method of claim 1, wherein the identifying the one or more facets of the M candidate facets associated with the documents of the document subset comprises identifying, for each document of the document subset, any facets of the M candidate facets associated with that document, the identifying producing an associated facet set for each document of the document subset, each associated facet set containing any facets of the M candidate facets generated as most-related to the search context, and wherein the classifying includes using the associated facet sets of the documents of the document subset in determining the extent of facet commonality across the documents of the document subset (col 7 l. 7-26; col 11 l. 12-22
abstract; col 12 l. 24-43;
presentation facets: col 13 l. 15-18, l. 26-30, l. 31-40;
facet characteristics three categories: col 15 l. 8-12; col 16 l. 20-24; col 16 l. 48-50).  

Regarding claim 8 Dredze teaches The computer-implemented method of claim 1, wherein the query search context is received from a user (abstract; fig 7; col 7 l. 7-9), and the providing comprises presenting to the user, at least in part, the listing of the documents of the document subset in ranked order of similarity to the search document of the query search context (col 10 l. 5-10), and Gangwani teaches along with the highlighting of the facets of the positive facet set in the documents (Gangwani 0015).  
Rejected for similar rationale and reasoning as claim 1

Regarding claim 9 Dredze and Jean Bolf teach The computer-implemented method of claim 1, wherein the search document is a natural language search document, and documents of the document set are natural language documents.  
Rejected for similar rationale and reasoning as claim 1


Regarding claim 10 Dredze, Jean Bolf, and Gangwani teach A computer system comprising: 
a memory; and 

receiving a query search context for querying documents of a document set; 
retrieving, by similar document search processing, a document subset of the document set, the document subset comprising documents of the document set most similar to a search document of the query search context; 
generating, via facet analysis processing, M candidate facets most- related to the query search context; 
identifying facets of the M candidate facets associated with the documents of the document subset; 
classifying identified facets associated with the documents of the document subset into a positive facet set and a negative facet set based, at least in part, on extent of facet commonality across the documents of the document subset; and 
providing, at least in part, a listing of the documents of the documents subset, the listing highlighting facets of the positive facet set in the documents of the document subset.  
Claim recites limitations similar to claim 1 and is rejected for similar rationale and reasoning.

Claim 11 recites limitations similar to claim 2 and is rejected for similar rationale and reasoning.
Claim 12 recites limitations similar to claim 3 and is rejected for similar rationale and reasoning.
Claim 13 recites limitations similar to claim 4 and is rejected for similar rationale and reasoning.
Claim 14 recites limitations similar to claim 5 and is rejected for similar rationale and reasoning.
Claim 15 recites limitations similar to claim 6 and is rejected for similar rationale and reasoning.
Claim 16 recites limitations similar to claim 8 and is rejected for similar rationale and reasoning.


Regarding claim 17 Dredze, Jean Bolf, and Gangwani teach A computer program product comprising: 
at least one computer-readable storage medium readable by a processing circuit and storing instructions for execution by the processing circuit for performing a method comprising: 
receiving a query search context for querying documents of a document set; 
retrieving, by similar document search processing, a document subset of the document set, the document subset comprising documents of the document set most similar to a search document of the query search context; 
generating, via facet analysis processing, M candidate facets most- related to the query search context; 
identifying facets of the M candidate facets associated with the documents of the document subset; 

providing, at least in part, a listing of the documents of the documents subset, the listing highlighting one or more facets of the positive facet set in the documents of the document subset.  
Claim recites limitations similar to claim 1 and is rejected for similar rationale and reasoning.

Claim 18 recites limitations similar to claim 2 and is rejected for similar rationale and reasoning.
Claim 19 recites limitations similar to claim 3 and is rejected for similar rationale and reasoning.
Claim 20 recites limitations similar to claim 4 and is rejected for similar rationale and reasoning.


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAUN ROBERTS/
Primary Examiner, Art Unit 2655